Case 18-62011          Doc 25   Filed 01/07/19 Entered 01/07/19 19:32:08   Desc Main
                                  Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division




 IN RE:            PAUL J THOMAS                   Chapter 13
                   ALLISON R THOMAS                Case No.: 18-62011



   CERTIFICATION OF NO NEED TO FILE AMENDED CHAPTER 13 PLAN

         Come now counsel for Paul J. Thomas and Allison R. Thomas, Debtors,,
 and certifies that there is no current need to file an amended Chapter 13 plan, on
 the grounds that the contemplated need for an amended plan, that co-debtor’s
 employment circumstances were expected to change, has not materialized.
 Addionaly, counsel believes that any other deficiency of the plan can most
 efficiently be corrected with language to be included in the confirmation order
 and will not necessitate an amendment of the plan.



          Dated this January 7, 2019.

                                             Respectfully submitted,



                                             /s/ William Harville, Esq.
                                                counsel for debtors




 William Harville, Esq.
 VSB#19802
 327 W. Main Street, #3
 Charlottesville, VA  22903
 Voice: 434-483-5700
 Fax:     434-448-0800
Case 18-62011     Doc 25    Filed 01/07/19 Entered 01/07/19 19:32:08       Desc Main
                              Document     Page 2 of 2




                                   CERTIFICATE



         I certify that I have this January 7, 2019 caused a true copy of this
 certification to be served via electronic means where available and U.S. Mail
 otherwise on the Office of the U.S. Trustee, the Interim Trustee, the Debtor and all
 creditors indicated on the original creditor matrix.



                                           /s/ William Harville _
